HOLLAND, District Judge.
In this case, William S. Tryon, treasurer of the bankrupt, was directed by the referee on April 25, 1905, to pay over to the trustee the sum of $35,019.12 within five days thereafter. Counsel has been delayed in every step taken in his behalf by reason of the fact that Tryon has paid no attention at all to the order of tlie referee and proceedings in this court. He does not even permit his own counsel-to know his whereabouts, and counsel for the trustee has been unable to serve notice upon him. He cannot be found for the purpose of examination before the referee at all times, and his presence before the referee can lie secured only through his counsel, and when he (Tryon) sees fit to attend. His defense has been technical, and he has at all times shown a disposition to avoid meeting the issues in the case, and having them disposed of on their merits. He is now under indictment in the local courts for embezzlement of the funds which he is said now to have in his possession and control. He is under bail to appear there and answer those charges. Without intimating any" opinion as to the sufficiency of the evidence to sustain the referee’s finding) the Court is of opinion that no order in this case should be made until Tryon is tried on the indictment in the state court: When this has been', done, the fiiotion-here can be'renewed.
Motion to commit for contempt is refused, with right of petitioner to renew motion at .proper time, when such order will be made as the circumstahces may -warrant.